                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        DOCKET NO. 3:17-cr-00267-MOC-DCK-1

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 v.                                                        )                  ORDER
                                                           )
 SALATHEO H. FLUID,                                        )
                                                           )
                      Defendant.                           )


       THIS MATTER is before the court on defendant Fluid’s pro se letter (Doc. No. 83).

The letter alleges that the government has failed to respond to his Motion for a New Trial under

FED. R. CRIM. PROC. 33(b). However, Defendant’s Motion for a New Trial was withdrawn on

November 29, 2020. (See Doc. No. 79). Because the motion was withdrawn, there is no Motion

for a New Trial to which the government must respond.

       Having considered the letter and its allegations, the court brings the letter and the

defendant’s concerns to the attention of the Defendant’s counsel.

                                           ORDER

       IT IS, THEREFORE, ORDERED that, upon review of this pro se letter, Defendant’s

request is DENIED as MOOT.




                                             Signed: January 25, 2021




      Case 3:17-cr-00267-MOC-DCK Document 84 Filed 01/25/21 Page 1 of 1
